DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 10 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Wang et al. U.S. Pub. No. 2020/0082493.
Re:  claims 1 and 10, Wang teaches 
1. A method comprising:  executing, by at least one processing unit of a system, a first workload in a first binning mode; (“… the CSP 130 in the GPU 120 receives a command list from the display driver 111 and parses the commands in the command list.  Next the CSP 130 determines a rendering mode of the GPU 120 according to the command parsing result and executes a graphics rendering pipeline… in a corresponding rendering mode for graphics processing… When the CSP 130 determines that the specific CSP command is not included in the command list… the CSP 130 determines that the rendering mode is the first rendering mode and performs graphics processing on a graphics target in units of primitives.”; Wang, [0027], [0028])
It is determined that the rendering mode is the first rendering mode.  
and executing, by the at least one processing unit, a second workload in a selected binning mode that is selected from one of the first binning mode and a second binning mode based on performance heuristics of the system. (“The profiling unit 132 performs performance analysis on the graphics processing of the GPU, generates performance analysis results, and send a control signal, such as an interrupt signal, to the CPU 110 via the BIU 220 according to the performance analysis to instruct the CPU 110 to switch the rendering mode of the GPU 120 in the Fig. 1… The graphics processing method is used to perform the mode switching between the first rendering mode and the second rendering mode according with the performance analysis results provided by the profiling unit 132 in Fig. 2… it is assumed that the GPU 120 initially operates in the first rendering mode, wherein the first rendering mode is the immediate rendering mode and the second rendering mode is the tile rendering mode… the CSP 130 in the GPU 120 calculates the drawing time of a plurality of consecutive frames (for example, five consecutive frames) and the number of objects in the consecutive frames… for a certain application through the profiling unit 132 ”; Wang, [0020], [0035])  
The binning mode (rendering mode), for five consecutive frames (workload) is selected between a first rendering mode (first binning mode) and a second rendering mode (second binning mode) based on performance analysis results (performance heuristics) of the system.  
Claim 1 recites a method.  Wang teaches, (“The graphics processing method is used to perform the mode switching between the first rendering mode and the second rendering mode according with the performance analysis results provided by the profiling unit 132 in Fig. 2”; Wang, [0035])
Claim 10 recites a device comprising at least one processing unit.  Wang teaches (“Fig. 1 is a block diagram illustrating a computer system according to one embodiment of the present invention.  As shown in Fig. 1, the computer system 100 comprises a central processing unit (CPU) 110 and a graphics processing unit (GPU) 120…”; Wang, [0016]).  Fig. 1 illustrates a device that includes a CPU and a GPU (at least one processing unit).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 10 above, and further in view of Holmes et al. U.S. Pub. No. 2020/0090396.  
Re:  claims 2 and 11, Wang is silent, however, Holmes teaches 
2. The method of claim 1, further comprising:  determining, by the at least one processing unit, that a first workload is a low priority workload based on a first priority indicator of the first workload, the first workload being executed in the first binning mode responsive to determining that the first workload is a low priority workload; and determining, by the at least one processing unit, that the second workload is a high priority workload based on a second priority indicator of the second workload, the second workload being executed in the second binning mode responsive to determining that the second workload is a high priority workload. (“In the example of Fig. 6A, a framebuffer 600 is divided into 16 bins and bins 6, 7, 10 and 11 overlap with the eye gaze region.  Based on information indicative of the eye gaze region, the second processing unit 106 may be configured to determine which bin(s) 1-16 are to be identified as high priority bins and determine which bin(s) 1-16 are to be identified as low priority bins… the second processing unit 106 may be configured to determine that bins 6, 7, 10, and 11 are to be identified as high priority bins rendered using a tile-based rendering mode, and determine that bins 1-5, 8, 9, and 12-16 are to be identified as low priority bins and rendered after bins 6, 7, 10, and 11 have been rendered… bins 1-5, 8, 9, and 12-16 may be rendered using the dynamically adjustable tile-based rendering mode.”; Holmes, [0065], Fig. 6A)
Based on information indicative of an eye gaze region (first priority indicator), the second processing unit (at least one processing unit) determines that bins 1-5, 8, 9 and 12-16 of the framebuffer are low priority bins (first workload is a low priority workload based on a first priority indicator).  Bins 1-5, 8, 9 and 12-16 (first workload) are rendered using a dynamically adjustable tile-based rendering mode (first binning mode responsive to determining that the first workload is a low priority workload).  Based on information indicative of an eye gaze region (second priority indicator), the second processing unit (at least one processing unit) determines that the bins 6, 7, 10 and 11 of the framebuffer are high priority bins (second workload is a high priority workload based on a second priority indicator).  Bins 6, 7, 10 and 11 (second workload) are rendered using a tile-based rendering mode (second binning mode responsive to determining that the second workload is a high priority workload).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of determining, by the at least one processing unit, that a first workload is a low priority workload based on a first priority indicator of the first workload, the first workload being executed in the first binning mode responsive to determining that the first workload is a low priority workload; and determining, by the at least one processing unit, that the second workload is a high priority workload based on a second priority indicator of the second workload, the second workload being executed in the second binning mode responsive to determining that the second workload is a high priority workload, in order to prioritize rendering based on foveation information and dynamically adjust workloads to expedite rendering, as taught by Holmes. ([0026])  
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claims 1 and 10 above, and further in view of Lum et al. U.S. Pub. No. 2013/0342547, Steiner et al. U.S. Pub. No. 2007/0296725 and Mantor et al. U.S. Pub. No. 2019/0122417.  
Re:  claim 3, Wang and Lum and Steiner teach 
3. The method of claim 1, wherein the first binning mode is a two-level binning mode, (“… the first rendering mode may be an immediate rendering mode (IMR mode) while the second rendering mode may be a tile rendering mode (TBR mode)…”; Wang, [0018])
The second rendering mode (first binning mode) may be a tile rendering mode.  Wang is silent, however, Lum and Steiner teach a two-level binning mode.  (“The rasterizer 455 includes a coarse rasterizer 456… and a fine rasterizer 458… The coarse rasterizer 456 determines which coarse raster tiles may be covered by each graphics primitive based on a primitive bounding box that fully encloses the primitive.  Coarse raster tiles that are intersected by the primitive bounding box may include a pixel that is covered by the graphics primitive.  Screen space is divided into several non-overlapping coarse raster tiles such that each pixel is included in one and only one coarse raster tile.  Each coarse raster tile is divided into two or more non-overlapping fine raster tiles such that each pixel is also included in one and only one fine raster tile… the coarse raster tile is 16x16 pixels and the fine raster tile is 8x8 pixels so that each coarse raster tile includes 4 fine raster tiles.”; Lum, [0068])
Dividing the screen space into coarse raster tiles is considered to be a first level binning mode.  And, dividing the screen space into fine raster tiles is considered to be a second level binning mode.  
(“Fig. 4 shows a case where the first level rasterization produces coarse rasterization tile groups comprised of four tiles each, such as exemplary tile group 401… after coarse rasterization, the triangle 501 is then rasterized at a second level by accessing the set of pixels of the footprint  501… and determining covered pixels out of the set… The second level rasterization, or fine rasterization, now stamps out the individual covered pixels of the footprint 501.  The fine rasterization process examines the pixels comprising the footprint 501 and determines which of those pixels are covered by the triangle 301.  This is shown in Fig. 6 as the grid of 16 pixels (e.g., 4x4) comprising each tile of the footprint 501.”; Steiner, [0043], [0052], [0053], Figs. 4-6)
Figs 4 and 5 illustrate first level coarse rasterization tile groups of four tiles (first level binning mode).  Fig. 6 illustrates second level fine rasterization tile groups of 16 pixels (second level binning mode). Lum and Steiner can be combined with Wang such that the tile rendering mode of Wang includes dividing the image into the coarse tiles and the fine tiles of Lum and Steiner.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of the first binning mode is a two-level binning mode, in order to use a coarse rasterizer to perform early sample evaluation for small primitives to further reduce the number of fine raster tiles that are processed compared with conventional hierarchical rasterizers, as taught by Lum ([0072]) and in order to determine the pixels that relate to triangles much more quickly than the traditional prior art processes that use single level rasterization and examines much smaller numbers of pixels at a time, as taught by Steiner ([0044]).   
Wang and Mantor teach and the second binning mode is a non-two-level binning mode. (“… the first rendering mode may be an immediate rendering mode (IMR mode) while the second rendering mode may be a tile rendering mode (TBR mode)…”; Wang, [0018])
The first rendering mode (second binning mode) may be an immediate rendering mode.  Wang is silent, however, Mantor teaches immediate rendering mode being a non-two-level binning mode.  (“Upon receipt of a sequence of primitives, primitive batch module 312 is configured to generate a primitive batch… A primitive batch is generated by segmenting or capturing a subset of a sequence of primitives… while a primitive batch is captured, primitive batch module 312 is configured to identify initial bin intercepts for primitives included in the primitive batch.  A screen space which displays rendered primitives may be divided into a number of rectangular blocks, such as, a checker board pattern.  Each rectangular block of screen space may be associated with a bin… Primitive batch module 312 is configured to iteratively process all the primitives for each of the successive bins including primitives until all primitives of the primitive batch have been completely processed. ”; Mantor, [0033], [0034], Fig. 3)
Fig. 3 illustrates that immediate mode rendering includes a primitive batch module (non-two-level binning mode) that divides the screen space into bins and then processes each bin.  Mantor can be combined with Wang such that the immediate rendering mode of Wang includes dividing the image into the single level of tiles of Mantor.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of the second binning mode is a non-two-level binning mode, in order to iteratively process all the primitives for each of the successive bins including primitives until all primitives of the primitive batch have been completely processed, as taught by Mantor. ([0037])     
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Lum and Mantor.  
Re:  claim 4, Wang is silent, however, Lum teaches 
4. The method of claim 1, wherein the first binning mode is a two-level binning mode, the method further comprising:  configuring the first workload to be executed in the first binning mode by:  dividing an image frame associated with the first workload into a plurality of coarse bins; (“Screen space is divided into several non-overlapping coarse raster tiles such that each pixel is included in one and only one coarse raster tile.”; Lum, [0068])
Screen space (image frame associated with the first workload) is divided into coarse raster tiles (plurality of coarse bins).  
for each coarse bin of the plurality of coarse bins, dividing that coarse bin into a plurality of fine bins; (“Each coarse raster tile is divided into two or more non-overlapping fine raster tiles such that each pixel is also included in one and only one fine raster tile… A coarse raster tile 520 includes the four fine raster tile s521, 522, 523, and 24.”; Lum, [0068], [0077], Fig. 5B)
Each coarse raster tile (coarse bin) is divided into plural fine raster tiles (plurality of fine bins).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of dividing an image frame associated with the first workload into a plurality of coarse bins; for each coarse bin of the plurality of coarse bins, dividing that coarse bin into a plurality of fine bins, in order to use a coarse rasterizer to perform early sample evaluation for small primitives to further reduce the number of fine raster tiles that are processed compared with conventional hierarchical rasterizers, as taught by Lum. ([0072])
Wang is silent, however, Mantor teaches and segmenting a plurality of primitives associated with the image frame of the first workload into temporally related primitive batches. (“Upon receipt of a sequence of primitives, primitive batch module 312 is configured to generate a primitive batch… A primitive batch is generated by segmenting or capturing a subset of the sequence of primitives.  The primitives included in a primitive batch are temporally related… Temporally related primitives are segmented into a batch until a predetermined threshold is met.”; Mantor, [0033], [0034])
A primitive batch is generated by segmenting a subset of the sequence of primitives (segmenting a plurality of primitives associated with the image frame of the workload) that are temporally related (into temporally related primitive batches).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of segmenting a plurality of primitives associated with the image frame of the first workload into temporally related primitive batches, in order to iteratively process all the primitives for each of the successive bins including primitives until all primitives of the primitive batch have been completely processed, as taught by Mantor. ([0037])  
Claims 5 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Lum and Mantor as applied to claim 4 above, and further in view of Acharya et al. U.S. Pub. No. 2019/0005604 (hereinafter Archarya’604).  
Re:  claim 5,  Wang is silent, however, Acharya’604 teaches 
5. The method of claim 4, further comprising:  receiving, by the at least one processing unit, a preemption notification while executing a first coarse bin of the plurality of coarse bins of the first workload; (“The CPU 130 can generate interrupts that indicate that the GPU 105 is to suspend processing of the primitives or bins generated by the first application.  The interrupt can be generated in response to a request from a second application to utilize resources of the GPU 105 to process image data generated by the second application for presentation on the display.”; Acharya’604, [0014])
The GPU (at least one processing unit) receives an interrupt (preemption notification) while executing bins (which include a first coarse bin of a plurality of coarse bins) of a first application (first workload).  
halting, by the at least one processing unit responsive to receiving the preemption notification, execution of the first workload, wherein the executing the second workload occurs while the execution of the first workload is halted; (“In response to receiving the interrupt, the GPU 105 is configured to preempt processing of primitives or bins generated by one application to free resources for processing of primitives or bins generated by the interrupting application… The graphics pipeline is then available to process primitives or bins generated by a second application.”; Acharya’604, [0015])
In response to receiving the interrupt, the GPU (at least one processing unit, responsive to receiving the preemption notification) preempts (halts) processing of the bins of the first application (execution of the first workload).  Then the GPU processes the bins of the second application (the executing the second workload occurs while the execution of the first workload is halted).
and resuming, by the at least one processing unit, the execution of the first workload upon executing the second workload. (“Once the primitives or bins generated by the second application have been processed in the graphics pipeline, the graphics pipeline can retrieve the uncompleted primitives or bins… from the preemption memory 145 and resume processing of the uncompleted primitives or bins.”; Acharya’604, [0015])
Once the bins of the second application have been processed, the uncompleted bins of the first application are retrieved, and processing of the first application is resumed (resuming execution of the first workload upon executing the second workload).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of receiving, by the at least one processing unit, a preemption notification while executing a first coarse bin of the plurality of coarse bins of the first workload; halting, by the at least one processing unit responsive to receiving the preemption notification, execution of the first workload, wherein the executing the second workload occurs while the execution of the first workload is halted; and resuming, by the at least one processing unit, the execution of the first workload upon executing the second workload, in order to reduce the latency of graphics preemption by storing information representative of one or more primitives associated with a frame of a first application, as taught by Acharya’604. ([0010])  
Re:  claim 6, Wang is silent, however, Acharya’604 teaches 
6. The method of claim 5, further comprising:  completing execution of the first coarse bin of the first workload before halting execution of the first workload, (“In response to receiving the interrupt, the GPU 105 is configured to preempt processing of primitives or bins generated by one application to free resources for processing of primitives or bins generated by the interrupting application… A stage of the GPU 105 that is processing primitives in the bin, such as a stage that includes a rasterizer or a binner, can continue processing (some or all of) the primitives until the processing in the stage is complete…”; Acharya’604, [0015])
When an interrupt is received, the GPU continues processing all of the primitives in a bin of the first application (completing execution of the first coarse bin of the first workload) before interrupting or preempting processing of the bins of the first application (before halting execution of the first workload).  
wherein resuming the execution of the first workload comprises:  initiating execution of a second coarse bin of the plurality of coarse bins of the first workload. (“The stage subsequently diverts uncompleted primitives or bins… to a previously allocated portion of the memory 115 that is referred to as a preemption memory 145.  The uncompleted primitives/bins can include uncompleted primitives… in the bin, subsequently received bins, or subsets of the primitives in the subsequently received bins… Once the primitives or bins generated by the second application have been processed in the graphics pipeline, the graphics pipeline can retrieve the uncompleted primitives or bins… from the preemption memory 145 and resume processing of the uncompleted primitives or bins.”; Acharya’604, [0015])
When and interrupt is received, the GPU finishes processing the current bin, then saves the uncompleted bins and the bins that are received after the interrupt of the first application.  Once the bins of the second application have been processed, the uncompleted bins and the bins received after the interrupt of the first application are retrieved from memory and graphics processing resumes on the bins of the first application from the point where it left off.  This would include executing the next bin in the first application (initiating execution of a second coarse bin of the plurality of coarse bins of the first workload).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of completing execution of the first coarse bin of the first workload before halting execution of the first workload, wherein resuming the execution of the first workload comprises:  initiating execution of a second coarse bin of the plurality of coarse bins of the first workload, in order to reduce the latency of graphics preemption by storing information representative of one or more primitives associated with a frame of a first application, as taught by Acharya’604. ([0010])  
Claims 7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang as applied to claim 1 above, and further in view of Steiner and Ribble et al. U.S. Pub. No. 2012/0293519.  
Re:  claim 7, Wang is silent, however, Steiner teaches 
7. The method of claim 1, further comprising:  selecting, the selected binning mode for the second workload by:  determining whether a two-level binning condition corresponding to a two-level binning mode has been met based on the performance heuristics of the system; (“… for high performance applications, the coarse raster unit 703 can be implemented to stamp out large numbers of tiles (e.g., 16 tiles of 16 pixels each…) to deliver high pixel throughput… using an array 804 comprising 16 fine raster units… Alternatively, for low power applications, the coarse raster unit 703 can be implemented to stamp out smaller numbers of tiles (e.g., four tiles of 16 pixels each…) and use smaller numbers of fine raster units in the array 804”; Steiner, [0063], Fig. 9)
Based on the performance of the system (such as, high performance or low performance), a determination is made, for example, to stamp out a large number of tiles to deliver high pixel throughput using an array of 16 fine raster units (when the condition is met for high performance applications) or to stamp out smaller numbers of tiles and use smaller numbers of fine raster units in the array (when the condition is met for low performance applications).  Figs. 4 and 6 illustrate two level binning. (“Fig. 4 shows a case where the first level rasterization produces coarse rasterization tile groups comprised of four tiles each, such as exemplary tile group 401… after coarse rasterization, the triangle 501 is then rasterized at a second level by accessing a set of pixels of the footprint 501 and determining covered pixels of the set… The second level rasterization, or fine rasterization, now stamps out the individual covered pixels of the footprint 501.”; Steiner, [0043], [0053], [0054], Figs. 4 and 6).  
Fig. 4 illustrates first level coarse rasterization tile groups of four tiles (first level binning mode).  Fig. 6 illustrates second level fine rasterization tile groups of 16 pixels (second level binning mode).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of selecting, the selected binning mode for the second workload by:  determining whether a two-level binning condition corresponding to a two-level binning mode has been met based on the performance heuristics of the system, in order to determine the pixels that relate to triangles much more quickly than the traditional prior art processes that use single level rasterization and examines much smaller numbers of pixels at a time, as taught by Steiner ([0044]).  
Wang is silent, however, Ribble teaches and determining whether an override condition has been met based on the performance heuristics of the system. (“… the immediate rendering mode may use less power and system bandwidth to render graphics data when the graphics data represents a simple graphics scene where the deferred rendering mode provides no bandwidth reduction but acts as a drain on processing resources.  The immediate rendering mode may be the most efficient mode when the overhead cost of setting up a tiling pass and rendering a plurality of tiles for each rendering unit overrides any bandwidth reduction of the deferred rendering mode.”; Ribble, [0045])
The immediate rendering mode is selected (override condition has been met) when the following override condition is detected, the overhead cost of setting up a tiling pass and rendering a plurality of tiles is greater overrides any bandwidth reduction of the deferred rendering mode (performance heuristics of the system).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of determining whether an override condition has been met based on the performance heuristics of the system, in order to automatically select a rendering mode based on evaluating metrics for rendering graphics data, as taught by Ribble. ([0005])  
Re:  claim 9, Wang is silent, however, Ribble teaches 
9. The method of claim 7, wherein the performance heuristics comprise at least one of:  an average temperature of the system that includes the at least one processing unit, a first rate of change of the average temperature of the system, an average power consumption of the system, a second rate of change of the average power consumption, a peak instantaneous power consumption of the system, a state of charge of a battery of the system, or applicability of the second workload for execution in the two-level binning mode. (“The most efficient rendering mode my vary, however, based on the performance of the GPU when rendering certain graphics data… graphics driver 10 may evaluate at least two metrics associated with rendering graphics data, and automatically select either an immediate rendering mode or a deferred rendering mode for a current rendering unit based on the evaluated metrics.  The metrics may include performance metrics, power metrics, or other metrics of CPU4 and GPU 6 when rendering graphics data of a previous or current rendering unit.  The selected rendering mode may be the one of the rendering modes predicted to use less system bandwidth and/or less power to render the graphics data of the current rendering unit based on the evaluated metrics.”; Ribble, [0027], [0028])
For example, in a mobile device, where power is at a premium (Ribble, [0027]), the performance metrics (performance heuristics) include power metrics of the GPU, which include the state of charge of the battery system.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of the performance heuristics comprise at least one of:  an average temperature of the system that includes the at least one processing unit, a first rate of change of the average temperature of the system, an average power consumption of the system, a second rate of change of the average power consumption, a peak instantaneous power consumption of the system, a state of charge of a battery of the system, or applicability of the second workload for execution in the two-level binning mode, in order to automatically select a rendering mode based on evaluating metrics for rendering graphics data, as taught by Ribble. ([0005])  
Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Steiner and Ribble as applied to claim 7 above, and further in view of Ohba 2005/0024365.  
Re:  claim 8, Wang is silent, however, Ohba teaches 
8. The method of claim 7, wherein the two-level binning condition comprises at least one of:  an average temperature of the system that includes the at least one processing unit exceeding a first predefined temperature threshold, a first rate of change of the average temperature of the system exceeding a second predefine threshold, a local temperature at a defined location of the system exceeding a third predefined threshold, a second rate of change of the local temperature exceeding a fourth predefined threshold, an average power consumption of the system exceeding a fifth predefined threshold, a peak instantaneous power consumption of the system exceeding a sixth predefined threshold, or a state of charge of a battery being below a seventh predefined threshold. (“… when a level of the remaining power supply of a battery which serves as the power supply for the information processing apparatus 10 becomes lower, “data set for use with power-savings mode” where there are fewer number of objects and polygons may be used… when the remaining amount of battery power becomes  less than or equal to a predetermined threshold value, the CPU 30 shifts the operation mode to the simplified data set so as to carry out the rendering processing.”; Ohba, [0076])
The remaining battery power becomes less than a predetermined threshold (a state of charge of a battery being below a seventh predefined threshold).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of the two-level binning condition comprises at least one of:  an average temperature of the system that includes the at least one processing unit exceeding a first predefined temperature threshold, a first rate of change of the average temperature of the system exceeding a second predefine threshold, a local temperature at a defined location of the system exceeding a third predefined threshold, a second rate of change of the local temperature exceeding a fourth predefined threshold, an average power consumption of the system exceeding a fifth predefined threshold, a peak instantaneous power consumption of the system exceeding a sixth predefined threshold, or a state of charge of a battery being below a seventh predefined threshold, in order to control the operation mode of a given circuit in order to achieve power saving effectively, as taught by Ohba. ([0010])  
Claims 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Holmes as applied to claim 11 above, and further in view of Lum, Steiner and Mantor
Claim 12 is a device analogous to the method of claim 3, is similar in scope and is rejected under the same rationale.
Claim 13 is a device analogous to the method of claim 4, is similar in scope and is rejected under the same rationale.
Claims 14 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Holmes, Lum, Steiner and Mantor as applied to claim 13 above, and further in view of Acharya’604.  
Claim 14 is a device analogous to the method of claim 5, is similar in scope and is rejected under the same rationale.  
Claim 15 is a device analogous to the method of claim 6, is similar in scope and is rejected under the same rationale.
Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Acharya et al. U.S. Pub. No. 2019/0005604 (hereinafter Acharya’604), Lum, Steiner and Acharya 2017/00083998 (hereinafter Archarya’998).  
Re:  claim 16, Wang is silent regarding receiving a preemption notification, however, Acharya’604 teaches 
16. A device comprising: at least one processing unit configured to:  receive a preemption notification while executing a first coarse bin of an image frame of a first workload in a two-level binning mode; (“The CPU 130 can generate interrupts that indicate that the GPU 105 is to suspend processing of the primitives or bins generated by the first application.  The interrupt can be generated in response to a request from a second application to utilize resources of the GPU 105 to process image data generated by the second application for presentation on the display.”; Acharya’604, [0014])
The GPU (at least one processing unit) receives an interrupt (preemption notification) while executing bins (which include a first coarse bin of a plurality of coarse bins) of a first application (first workload).  
(“… the first rendering mode may be an immediate rendering mode (IMR mode) while the second rendering mode may be a tile rendering mode (TBR mode)…”; Wang, [0018])
The second rendering mode (first binning mode) may be a tile rendering mode.  Wang is silent, however, Lum and Steiner teach a two-level binning mode.  (“The rasterizer 455 includes a coarse rasterizer 456,… and a fine rasterizer 458… The coarse rasterizer 456 determines which coarse raster tiles may be covered by each graphics primitive based on a primitive bounding box that fully encloses the primitive.  Coarse raster tiles that are intersected by the primitive bounding box may include a pixel that is covered by the graphics primitive.  Screen space is divided into several non-overlapping coarse raster tiles such that each pixel is included in one and only one coarse raster tile.  Each coarse raster tile is divided into two or more non-overlapping fine raster tiles such that each pixel is also included in one and only one fine raster tile… the coarse raster tile is 16x16 pixels and the fine raster tile is 8x8 pixels so that each coarse raster tile includes 4 fine raster tiles.”; Lum, [0068])
Dividing the screen space into coarse raster tiles is considered to be a first level binning mode.  And, dividing the screen space into fine raster tiles is considered to be a second level binning mode.  
(“Fig. 4 shows a case where the first level rasterization produces coarse rasterization tile groups comprised of four tiles each, such as exemplary tile group 401… after coarse rasterization, the triangle 501 is then rasterized at a second level by accessing the set of pixels of the footprint  501… and determining covered pixels out of the set… The second level rasterization, or fine rasterization, now stamps out the individual covered pixels of the footprint 501.  The fine rasterization process examines the pixels comprising the footprint 501 and determines which of those pixels are covered by the triangle 301.  This is shown in Fig. 6 as the grid of 16 pixels (e.g., 4x4) comprising each tile of the footprint 501.”; Steiner, [0043], [0052], [0053], Figs. 4-6)
Figs 4 and 5 illustrate first level coarse rasterization tile groups of four tiles (first level binning mode).  Fig. 6 illustrates second level fine rasterization tile groups of 16 pixels (second level binning mode). Lum and Steiner can be combined with Wang such that the tile rendering mode of Wang includes dividing the image into the coarse tiles and the fine tiles of Lum and Steiner.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of the first workload in a two-level binning mode, in order to reduce the latency of graphics preemption by storing information representative of one or more primitives associated with a frame of a first application, as taught by Acharya ([0010]) and in order to use a coarse rasterizer to perform early sample evaluation for small primitives to further reduce the number of fine raster tiles that are processed compared with conventional hierarchical rasterizers, as taught by Lum ([0072]) and in order to determine the pixels that relate to triangles much more quickly than the traditional prior art processes that use single level rasterization and examines much smaller numbers of pixels at a time, as taught by Steiner ([0044]).   
Wang is silent, however, Acharya’604 teaches halt, in response to receiving a preemption notification and after completing execution of the first coarse bin, execution of the first workload;  (“In response to receiving the interrupt, the GPU 105 is configured to preempt processing of primitives or bins generated by one application to free resources for processing of primitives or bins generated by the interrupting application… A stage of the GPU 105 that is processing primitives in the bin, such as a stage that includes a rasterizer or a binner, can continue processing (some or all of) the primitives until the processing in the stage is complete…”; Acharya’604, [0015])
When an interrupt is received (preemption notification), the GPU continues processing all of the primitives in a bin of the first application (after completing execution of the first coarse bin) before interrupting or preempting processing of the bins of the first application (halt, in response to receiving a preemption notification and after completing execution of the first coarse bin, execution of the first workload).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of halt, in response to receiving a preemption notification and after completing execution of the first coarse bin, execution of the first workload, in order to reduce the latency of graphics preemption by storing information representative of one or more primitives associated with a frame of a first application, as taught by Acharya’604. ([0010])  
Wang is silent, however, Acharya’998 teaches execute a second workload in a selected binning mode while the first workload is interrupted; (“… when a process is context switched (e.g., preempted by or swapped with another process), a processing unit (e.g., a CPU or a GPU) may save any context information stored on the processing unit’s on-chip memory to external memory (e.g., system memory) along with one or more signatures corresponding to the saved (or to be saved) context information… GPU 12 may be configured to execute graphics processing pipeline 30 in a variety of rendering modes, including a binning rendering mode and a direct rendering mode.  During rendering, each process may have corresponding context information.  Context information may include information corresponding to a process associated with graphics processing pipeline 30… In the context of context switching in GPU 12, the context information may include or otherwise constitute rendering state information.  GPU 12 may context switch from one process to another process at any point in the graphics processing pipeline.”; Acharya’998, [0018], [0069])
The GPU may context switch from one process (first workload), such as direct rendering mode, to another process, such as binning rendering mode (execute a second workload in a selected binning mode while the first workload is interrupted).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of execute a second workload in a selected binning mode while the first workload is interrupted, in order to reduce the number of saves and restores of context information thereby using processing resources more efficiently by reducing latency, as taught by Archarya’998. ([0026])   
Wang is silent, however, Acharya’604 teaches and resume execution of the first workload upon executing the second workload. (“Once the primitives or bins generated by the second application have been processed in the graphics pipeline, the graphics pipeline can retrieve the uncompleted primitives or bins… from the preemption memory 145 and resume processing of the uncompleted primitives or bins.”; Acharya’604, [0015])
Once the bins of the second application have been processed, the uncompleted bins of the first application are retrieved, and processing of the first application is resumed (resuming execution of the first workload upon executing the second workload).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of resume execution of the first workload upon executing the second workload, in order to reduce the latency of graphics preemption by storing information representative of one or more primitives associated with a frame of a first application, as taught by Acharya’604. ([0010])  
Claims 17, 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Archarya’604, Lum, Steiner and Archarya’998 as applied to claim 16 above, and further in view of Mantor.
Re:  claim 17, Wang, Mantor, Lum and Steiner teach 
17. The device of claim 16, wherein the at least one processing unit is further configured to:  select the selected binning mode from one of the two-level binning mode and a non-two-level binning mode based on performance heuristics of the device. (“The profiling unit 132 performs performance analysis on the graphics processing of the GPU, generates performance analysis results, and send a control signal, such as an interrupt signal, to the CPU 110 via the BIU 220 according to the performance analysis to instruct the CPU 110 to switch the rendering mode of the GPU 120 in the Fig. 1… The graphics processing method is used to perform the mode switching between the first rendering mode and the second rendering mode according with the performance analysis results provided by the profiling unit 132 in Fig. 2… it is assumed that the GPU 120 initially operates in the first rendering mode, wherein the first rendering mode is the immediate rendering mode and the second rendering mode is the tile rendering mode… the CSP 130 in the GPU 120 calculates the drawing time of a plurality of consecutive frames (for example, five consecutive frames) and the number of objects in the consecutive frames… for a certain application through the profiling unit 132 ”; Wang, [0020], [0035])  
The rendering mode (binning mode), for five consecutive frames (workload) is selected between a first rendering mode (first binning mode) and a second rendering mode (second binning mode) based on performance analysis results (performance heuristics) of the system.  The first rendering mode (second binning mode) is the non-two-level binning mode and the second rendering mode (first binning mode) is the tile rendering mode.  Wang is silent, however, Mantor teaches immediate rendering mode being a non-two-level binning mode.  (“Upon receipt of a sequence of primitives, primitive batch module 312 is configured to generate a primitive batch… A primitive batch is generated by segmenting or capturing a subset of a sequence of primitives… while a primitive batch is captured, primitive batch module 312 is configured to identify initial bin intercepts for primitives included in the primitive batch.  A screen space which displays rendered primitives may be divided into a number of rectangular blocks, such as, a checker board pattern.  Each rectangular block of screen space may be associated with a bin… Primitive batch module 312 is configured to iteratively process all the primitives for each of the successive bins including primitives until all primitives of the primitive batch have been completely processed. ”; Mantor, [0033], [0034], Fig. 3)
Fig. 3 illustrates that immediate mode rendering includes a primitive batch module (non-two-level binning mode) that divides the screen space into bins and then processes each bin.  Mantor can be combined with Wang such that the immediate rendering mode of Wang includes dividing the image into the single level of tiles of Mantor.  Wang is silent, however, Lum and Steiner teach a two-level binning mode.  (“The rasterizer 455 includes a coarse rasterizer 456,… and a fine rasterizer 458… The coarse rasterizer 456 determines which coarse raster tiles may be covered by each graphics primitive based on a primitive bounding box that fully encloses the primitive.  Coarse raster tiles that are intersected by the primitive bounding box may include a pixel that is covered by the graphics primitive.  Screen space is divided into several non-overlapping coarse raster tiles such that each pixel is included in one and only one coarse raster tile.  Each coarse raster tile is divided into two or more non-overlapping fine raster tiles such that each pixel is also included in one and only one fine raster tile… the coarse raster tile is 16x16 pixels and the fine raster tile is 8x8 pixels so that each coarse raster tile includes 4 fine raster tiles.”; Lum, [0068])
Dividing the screen space into coarse raster tiles is considered to be a first level binning mode.  And, dividing the screen space into fine raster tiles is considered to be a second level binning mode.  
(“Fig. 4 shows a case where the first level rasterization produces coarse rasterization tile groups comprised of four tiles each, such as exemplary tile group 401… after coarse rasterization, the triangle 501 is then rasterized at a second level by accessing the set of pixels of the footprint  501… and determining covered pixels out of the set… The second level rasterization, or fine rasterization, now stamps out the individual covered pixels of the footprint 501.  The fine rasterization process examines the pixels comprising the footprint 501 and determines which of those pixels are covered by the triangle 301.  This is shown in Fig. 6 as the grid of 16 pixels (e.g., 4x4) comprising each tile of the footprint 501.”; Steiner, [0043], [0052], [0053], Figs. 4-6)
Figs 4 and 5 illustrate first level coarse rasterization tile groups of four tiles (first level binning mode).  Fig. 6 illustrates second level fine rasterization tile groups of 16 pixels (second level binning mode). Lum and Steiner can be combined with Wang such that the tile rendering mode of Wang includes dividing the image into the coarse tiles and the fine tiles of Lum and Steiner.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of the at least one processing unit is further configured to:  select the selected binning mode from one of the two-level binning mode and a non-two-level binning mode based on performance heuristics of the device, in order to iteratively process all the primitives for each of the successive bins including primitives until all primitives of the primitive batch have been completely processed, as taught by Mantor ([0037]), and in order to use a coarse rasterizer to perform early sample evaluation for small primitives to further reduce the number of fine raster tiles that are processed compared with conventional hierarchical rasterizers, as taught by Lum ([0072]) and in order to determine the pixels that relate to triangles much more quickly than the traditional prior art processes that use single level rasterization and examines much smaller numbers of pixels at a time, as taught by Steiner ([0044]).   
Re:  claim 18, Wang is silent, however, Lum teaches 
18. The device of claim 17, wherein the at least one processing unit is further configured to:  configure the first workload to be executed in the two-level binning mode by:  
dividing an image frame associated with the first workload into a plurality of coarse bins that includes the first coarse bin; (“Screen space is divided into several non-overlapping coarse raster tiles such that each pixel is included in one and only one coarse raster tile.”; Lum, [0068])
Screen space (image frame associated with the first workload) is divided into plural coarse raster tiles (plurality of coarse bins), which include a first coarse raster tile (first coarse bin).  
for each coarse bin of the plurality of coarse bins, dividing that coarse bin into a plurality of fine bins; (“Each coarse raster tile is divided into two or more non-overlapping fine raster tiles such that each pixel is also included in one and only one fine raster tile… A coarse raster tile 520 includes the four fine raster tile s521, 522, 523, and 24.”; Lum, [0068], [0077], Fig. 5B)
Each coarse raster tile (coarse bin) is divided into plural fine raster tiles (plurality of fine bins).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of dividing an image frame associated with the first workload into a plurality of coarse bins that include a first coarse bin; for each coarse bin of the plurality of coarse bins, dividing that coarse bin into a plurality of fine bins, in order to use a coarse rasterizer to perform early sample evaluation for small primitives to further reduce the number of fine raster tiles that are processed compared with conventional hierarchical rasterizers, as taught by Lum. ([0072])
Wang is silent, however, Mantor teaches and segmenting a plurality of primitives associated with the image frame of the first workload into temporally related primitive batches. (“Upon receipt of a sequence of primitives, primitive batch module 312 is configured to generate a primitive batch… A primitive batch is generated by segmenting or capturing a subset of the sequence of primitives.  The primitives included in a primitive batch are temporally related… Temporally related primitives are segmented into a batch until a predetermined threshold is met.”; Mantor, [0033], [0034])
A primitive batch is generated by segmenting a subset of the sequence of primitives (segmenting a plurality of primitives associated with the image frame of the workload) that are temporally related (into temporally related primitive batches).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of segmenting a plurality of primitives associated with the image frame of the first workload into temporally related primitive batches, in order to iteratively process all the primitives for each of the successive bins including primitives until all primitives of the primitive batch have been completely processed, as taught by Mantor. ([0037])  
Re:  claim 19, Wang is silent, however, Acharya’604 teaches
19. The device of claim 18, wherein the at least one processing unit is configured to execute a second coarse bin of the plurality of coarse bins of the image frame upon resuming execution of the first workload. (“The stage subsequently diverts uncompleted primitives or bins… to a previously allocated portion of the memory 115 that is referred to as a preemption memory 145.  The uncompleted primitives/bins can include uncompleted primitives… in the bin, subsequently received bins, or subsets of the primitives in the subsequently received bins… Once the primitives or bins generated by the second application have been processed in the graphics pipeline, the graphics pipeline can retrieve the uncompleted primitives or bins… from the preemption memory 145 and resume processing of the uncompleted primitives or bins.”; Acharya, [0015])
When and interrupt is received, the GPU finishes processing the current bin, then saves the uncompleted bins and the bins that are received after the interrupt of the first application.  Once the bins of the second application have been processed, the uncompleted bins and the bins received after the interrupt of the first application are retrieved from memory and graphics processing resumes on the bins of the first application from the point where it left off.  This would include executing the next bin in the first application (executing a second coarse bin of the plurality of coarse bins of the first workload upon resuming execution of the first workload).  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of the at least one processing unit is configured to execute a second coarse bin of the plurality of coarse bins of the image frame upon resuming execution of the first workload, in order to reduce the latency of graphics preemption by storing information representative of one or more primitives associated with a frame of a first application, as taught by Acharya’604. ([0010])  
Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wang in view of Archarya’604, Lum, Steiner, Archarya’998 and Mantor as applied to claim 17 above, and further in view of Holmes.  
Re:  claim 20, Wang is silent, however, Holmes teaches 
20. The device of claim 17, wherein the at least one processing unit is further configured to:  determine that the first workload is a low priority workload based on a first priority indicator of the first workload; determine that the second workload is a high priority workload based on a second priority indicator of the second workload; (“In the example of Fig. 6A, a framebuffer 600 is divided into 16 bins and bins 6, 7, 10 and 11 overlap with the eye gaze region.  Based on information indicative of the eye gaze region, the second processing unit 106 may be configured to determine which bin(s) 1-16 are to be identified as high priority bins and determine which bin(s) 1-16 are to be identified as low priority bins… the second processing unit 106 may be configured to determine that bins 6, 7, 10, and 11 are to be identified as high priority bins rendered using a tile-based rendering mode, and determine that bins 1-5, 8, 9, and 12-16 are to be identified as low priority bins and rendered after bins 6, 7, 10, and 11 have been rendered… bins 1-5, 8, 9, and 12-16 may be rendered using the dynamically adjustable tile-based rendering mode.”; Holmes, [0065], Fig. 6A)
Based on information indicative of an eye gaze region (first priority indicator), the second processing unit determines that bins 1-5, 8, 9 and 12-16 of the framebuffer are low priority bins (first workload is a low priority workload based on a first priority indicator).  Based on information indicative of an eye gaze region (second priority indicator), the second processing unit determines that the bins 6, 7, 10 and 11 of the framebuffer are high priority bins (second workload is a high priority workload based on a second priority indicator).  
cause the first workload to be submitted to a first queue; and cause the second workload to be submitted to a second queue that is different from the first queue. (“… the second processing unit 106 may be configured to determine a prioritized rendering order, such that the group of bins 6, 7, 10, and 11 are to be rendered first and at a high resolution/quality, and determine that the group of bins 1-5, 8, 9, and 12-16 are to be rendered after all of the group of bins 6, 7, 10, and 11 have been rendered…”; Holmes, [0065], Fig. 6A)
The high priority bins are rendered before the low priority bins.  The high priority bins 6, 7, 10 and 11 are sent to a queue (first queue) for rendering.  After the high priority bins are sent to a queue, the low priority bins 1-5, 8, 9 and 12-16 sent to a second queue for rendering.  Therefore, it would have been obvious to one of ordinary skill in the art at the time of effective filing date to modify the method of Wang by adding the feature of determine that the first workload is a low priority workload based on a first priority indicator of the first workload; determine that the second workload is a high priority workload based on a second priority indicator of the second workload; cause the first workload to be submitted to a first queue; and cause the second workload to be submitted to a second queue that is different from the first queue, in order to prioritize rendering based on foveation information and dynamically adjust workloads to expedite rendering, as taught by Holmes. ([0026])  

Response to Arguments
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues:  
“Claim 1 recites “executing, by the at least one processing unit, a second workload in a selected binning mode that is selected from one of the first binning mode and a second binning mode based on performance heuristics of the system.”  Thus, claim 1 provides for two binning modes.  Claim 10 provides for similar features.  In contrast, and as described further below, Wang teaches, at most, only a single binning mode… As described in the Applicant’s specification at page 4, in some embodiments, “different binning modes employ different binning characteristics, such as different region sizes for each bin, different numbers of binning levels, and the like, or any combination thereof.  For example, in some embodiments, the GPU includes both single level and two-level binning modes.  In the single level binning mode, also referred to as primitive batch binning (PBB) mode, the GPU divides the image frame into a specified number of regions and renders each region as described above.  In the two-level binning mode, two types of binning are performed:  coarse level binning and fine level binning.”  In contrast with the different binning modes disclosed in the Applicant’s specification and the first and second binning modes recited in claims 1 and 10, Wang teaches in paragraph [00189] that a command stream parser of a GPU may “operate in two different rendering modes, that is, the first rendering mode and the second rendering mode.  Specifically, the first rendering mode may be an immediate rendering mode (IMR mode), while the second rendering mode may be a tile rendering mode (TBR mode).  In the immediate rendering mode, the GPU 120 renders the entire rendering target in units of primitives.  In the tile rendering mode, the CSP 130 may divide the entire rendering target into a plurality of tiles, and then may render the rendering target in units of tiles, wherein the size and pixel coordinates of the tiles are predefined.”  Therefore, Wang contemplates using an immediate rendering mode or a tile rendering mode, or binning mode, based on, e.g., the time required for drawing a frame, the number of all objects drawn in a frame, or statistical memory traffic (paragraph [0020])… Wang fails to fairly teach or suggest a first binning mode and a second binning mode, as recited in claims 1 and 10.  As noted above, Wang only teaches a single binning mode, I.e., a tile rendering mode, as an alternative to an immediate rendering mode.  Accordingly, Wang fails to fairly teach or suggest at least “executing, by the at least one processing unit, a second workload in a selected binning mode that is selected from one of the first binning mode and a second binning mode based on performance heuristics of the system,” as recited in claim 1, or a processing unit configured to “execute a second workload in a selected binning mode that is selected from one of the first binning mode and a second binning mode based on performance heuristics of the device,” as recited in claim 10.               ”
Examiner disagrees.  In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., As described in the Applicant’s specification at page 4, in some embodiments, “different binning modes employ different binning characteristics, such as different region sizes for each bin, different numbers of binning levels, and the like, or any combination thereof.  For example, in some embodiments, the GPU includes both single level and two-level binning modes.  In the single level binning mode, also referred to as primitive batch binning (PBB) mode, the GPU divides the image frame into a specified number of regions and renders each region as described above.  In the two-level binning mode, two types of binning are performed:  coarse level binning and fine level binning.”) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Applicant has not specified the binning modes.  Using broadest reasonable interpretation, one binning mode corresponds to the immediate rendering mode and another binning mode corresponds to the tile rendering mode.  Wang teaches the limitations of claims 1 and 10.  Wang teaches, (“The profiling unit 132 performs performance analysis on the graphics processing of the GPU, generates performance analysis results, and send a control signal, such as an interrupt signal, to the CPU 110 via the BIU 220 according to the performance analysis to instruct the CPU 110 to switch the rendering mode of the GPU 120 in the Fig. 1… The graphics processing method is used to perform the mode switching between the first rendering mode and the second rendering mode according with the performance analysis results provided by the profiling unit 132 in Fig. 2… it is assumed that the GPU 120 initially operates in the first rendering mode, wherein the first rendering mode is the immediate rendering mode and the second rendering mode is the tile rendering mode… the CSP 130 in the GPU 120 calculates the drawing time of a plurality of consecutive frames (for example, five consecutive frames) and the number of objects in the consecutive frames… for a certain application through the profiling unit 132 ” (Wang, [0020], [0035]).  The binning mode (rendering mode), for five consecutive frames (workload) is selected between a first rendering mode (first binning mode) and a second rendering mode (second binning mode) based on performance analysis results (performance heuristics) of the system.  Claim 10 is analogous to claim 1 and is rejected under the same rationale.  
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claims 2 and 11:  
“… the Examiner acknowledges that Wang fails to fairly teach or suggest the features of claims 2 and 11.  In an effort to cure this deficiency, the Examiner turns to Holmes for its alleged teachings of determining priorities of workloads based on priority indicators and executing the workloads in different binning modes responsive to the priority indicators… Holmes contemplates determining priorities for different bins based on whether the bins are near a fovea region and, like Wang, fails to fairly teach or suggest selecting first or second binning modes “based on performance heuristics,” as recited in claims 1 and 10, from which claims 2 and 11 respectively depend.   ”
Examiner disagrees.  As discussed in the response to the argument for claim 1, Wang teaches the above limitation.  Claims 2 and 11 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claim 3:  
“… the Applicant respectfully submits that none of Wang, Lum, Steiner, and Mantor, alone or in combination, fairly teaches or suggests selecting firs tor second binning modes “based on performance heuristics,” as recited in claim 1, from which claim 3 depends ”
Examiner disagrees.  As discussed in the response to the argument for claim 1, Wang teaches the above limitation.  Claim 3 has been rejected.  Please see the rejection for claim 3.  
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claim 4:  
“As noted above, none of Wang, Lum, and Mantor, alone or in combination, fairly teaches or suggests selecting first or second binning modes “based on performance heuristics,” as recited in claim 1 from which claim 4 depends.    ”
Examiner disagrees.  As discussed in the response to the argument for claim 1, Wang teaches the above limitation.  Claim 4 has been rejected.  Please see the rejection for claim 4.    
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claims 5 and 6:  
“As noted above, none of Wang, Lum, and Mantor, alone or in combination, fairly teaches or suggests selecting first or second binning modes “based on performance heuristics,” as recited in claim 1 from which claims 5 and 6 indirectly depend.  Acharya’604 teaches interrupting processing of primitives or bins of a first application based on a request from a second application in, e.g., paragraph [0014] but also fails to fairly teach or suggest selecting first or second binning modes “based on performance heuristics.” ”
Examiner disagrees.  As discussed in the response to the argument for claim 1, Wang teaches the above limitation.  Claims 5 and 6 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claims 7 and 9:  
“As noted above, neither Wang nor Steiner, alone or in combination, fairly teaches or suggests selecting first or second binning modes “based on performance heuristics,” as recited in claim 1 from which claims 7 and 9 variously depend.  Ribble teaches selectively using immediate rendering or tile-based rendering (binning) based on predicted system bandwidth usage, predicted power usage, or whether a device is battery operated in, e.g., paragraphs [0027] and [0050] but also fails to fairly teach or suggest selecting first or second binning modes “based on performance heuristics.” ”
Examiner disagrees.  As discussed in the response to the argument for claim 1, Wang teaches the above limitation.  Claims 7 and 9 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claim 9:  
“… none of Wang, Steiner, or Ribble, alone or in combination, fairly teaches or suggests any of the performance heuristics recited in claim 9, i.e., an average temperature of the system that includes the at least one processing unit, a first rate of change of the average temperature of the system, an average power consumption of the system, a second rate of change of the average power consumption, a peak instantaneous power consumption of the system, a state of charge of the battery of the system, or applicability of the second workload for execution in the two-level binning mode.  Focusing on the ”state of charge of a battery being below a seventh predefined threshold” feature of claim 9… Ribble does not contemplate using any battery charge state for any purpose… none of Wang, Steiner, and Ribble, alone or in combination, fairly teaches or suggests any of the features of claim 9.“
Examiner disagrees.  Ribble teaches, “The most efficient rendering mode may vary, however, based on the performance of the GPU when rendering certain graphics data… graphics driver 10 may evaluate at least two metrics associated with rendering graphics data, and automatically select either an immediate rendering mode or a deferred rendering mode for a current rendering unit based on the evaluated metrics.  The metrics may include performance metrics, power metrics, or other metrics of CPU4 and GPU 6 when rendering graphics data of a previous or current rendering unit.  The selected rendering mode may be the one of the rendering modes predicted to use less system bandwidth and/or less power to render the graphics data of the current rendering unit based on the evaluated metrics.” (Ribble, [0027], [0028]).  For example, in a mobile device, where power is at a premium (Ribble, [0027]), the performance metrics (performance heuristics) include power metrics of the GPU, which include the state of charge of the battery system or average power consumption.
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claim 8:  
“… Applicant respectfully notes that Ohba fails to fairly teach or suggest any two-level binning or two-level binning condition.  Steiner and Ribble fail to cure these deficiencies… none of Wang, Steiner, Ribble, and Ohba, alone or in combination, fairly teaches any of the two-level binning conditions recited in claim 8.”
Examiner disagrees.  The two-level binning condition is taught in Wang, as discussed above, in the response to the argument for claim 1.  The combination teaches the limitations.  Ohba teaches, “… when a level of the remaining power supply of a battery which serves as the power supply for the information processing apparatus 10 becomes lower, “data set for use with power-savings mode” where there are fewer number of objects and polygons may be used… when the remaining amount of battery power becomes  less than or equal to a predetermined threshold value, the CPU 30 shifts the operation mode to the simplified data set so as to carry out the rendering processing.” (Ohba, [0076]).  The remaining battery power becomes less than a predetermined threshold (a state of charge of a battery being below a seventh predefined threshold).  
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claims 12 and 13:  
“Wang, Lum, Steiner, and Mantor fail to disclose or suggest each and every feature of claims 12 and 13 for at least reasons similar to those described with respect to claims 3 and 4, mutatis mutandis.  Holmes fails to cure these deficiencies… claims 12 and 13 are patentably distinct from Wang, Holmes, Lum Steiner, and Mantor, whether considered alone or in combination.”
Examiner disagrees.  Claims 3, 4, as well as claims 12 and 13 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claims 14 and 15:  
“Wang, Lum, Mantor, and Acharya’604 fail to disclose or suggest each and every feature of claims 14 and 15 for at least reasons similar to those described above with respect to claims 5 and 6, mutatis mutandis.  Steiner and Holmes fail to cure these deficiencies… claims 14 and 15 are patentably distinct from Wang, Holmes, Lum, Steiner, Mantor, and Acharya ‘604, whether considered alone or in combination.”
Examiner disagrees.  Claims 5, 6, as well as claims 14 and 15 have been rejected.  Please see the corresponding rejections.  
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claims 16:  
“… Acharya’998 teaches a direct rendering mode and a binning rendering mode in, e.g., [0069] but does not teach any two-level binning mode.  Similarly, Acharya ‘604 Lum, and Steiner fail to fairly teach or suggest at least one processing unit configured to:  “receive a preemption notification while executing a first coarse bin of an image frame of a first workload in a two-level binning mode,” as recited in claim 16.  Accordingly, for at least this reason, claim 16 is patentably distinct from Acharya ‘604, Lum, Steiner, and Acharya’998, whether considered alone or in combination. ”
Examiner disagrees.  Acharya’998 teaches, “The CPU 130 can generate interrupts that indicate that the GPU 105 is to suspend processing of the primitives or bins generated by the first application.  The interrupt can be generated in response to a request from a second application to utilize resources of the GPU 105 to process image data generated by the second application for presentation on the display.” (Acharya’604, [0014]).  The GPU (at least one processing unit) receives an interrupt (preemption notification) while executing bins (which include a first coarse bin of a plurality of coarse bins) of a first application (first workload).  Wang teaches, “… the first rendering mode may be an immediate rendering mode (IMR mode) while the second rendering mode may be a tile rendering mode (TBR mode)…”; Wang, [0018]).  The second rendering mode (first binning mode) may be a tile rendering mode.  Lum and Steiner teach a two-level binning mode.  Lum teaches, “The rasterizer 455 includes a coarse rasterizer 456…and a fine rasterizer 458… The coarse rasterizer 456 determines which coarse raster tiles may be covered by each graphics primitive based on a primitive bounding box that fully encloses the primitive.  Coarse raster tiles that are intersected by the primitive bounding box may include a pixel that is covered by the graphics primitive.  Screen space is divided into several non-overlapping coarse raster tiles such that each pixel is included in one and only one coarse raster tile.  Each coarse raster tile is divided into two or more non-overlapping fine raster tiles such that each pixel is also included in one and only one fine raster tile… the coarse raster tile is 16x16 pixels and the fine raster tile is 8x8 pixels so that each coarse raster tile includes 4 fine raster tiles.” (Lum, [0068]).  Dividing the screen space into coarse raster tiles is considered to be a first level binning mode.  And, dividing the screen space into fine raster tiles is considered to be a second level binning mode.  And, Steiner teaches, “Fig. 4 shows a case where the first level rasterization produces coarse rasterization tile groups comprised of four tiles each, such as exemplary tile group 401… after coarse rasterization, the triangle 501 is then rasterized at a second level by accessing the set of pixels of the footprint  501… and determining covered pixels out of the set… The second level rasterization, or fine rasterization, now stamps out the individual covered pixels of the footprint 501.  The fine rasterization process examines the pixels comprising the footprint 501 and determines which of those pixels are covered by the triangle 301.  This is shown in Fig. 6 as the grid of 16 pixels (e.g., 4x4) comprising each tile of the footprint 501.” (Steiner, [0043], [0052], [0053], Figs. 4-6).  Figs 4 and 5 illustrate first level coarse rasterization tile groups of four tiles (first level binning mode).  Fig. 6 illustrates second level fine rasterization tile groups of 16 pixels (second level binning mode). Lum and Steiner can be combined with Wang such that the tile rendering mode of Wang includes dividing the image into the coarse tiles and the fine tiles of Lum and Steiner.  
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claims 17-19:  
“As noted above, none of Wang, Acharya’604, Lum, Steiner or Mantor, alone or in combination, fairly teaches or suggests selecting first or second binning modes “based on performance heuristics,” as recited in claim 17.  Acharya’998 fails to cure these deficiencies… claim 17 is patentably distinct from Acharya’604, Lum, Steiner, Acharya’998, and Mantor, whether considered alone or in combination.  Claims 19 and 19 depend from claim 17.  The cited references therefore fail to disclose the features of dependent claims 18 and 19, at least by virtue of their various dependence from claim 17.”
Examiner disagrees.  Wang and Mantor teach the limitations of claim 17.  Wang teaches, “The profiling unit 132 performs performance analysis on the graphics processing of the GPU, generates performance analysis results, and send a control signal, such as an interrupt signal, to the CPU 110 via the BIU 220 according to the performance analysis to instruct the CPU 110 to switch the rendering mode of the GPU 120 in the Fig. 1… The graphics processing method is used to perform the mode switching between the first rendering mode and the second rendering mode according with the performance analysis results provided by the profiling unit 132 in Fig. 2… it is assumed that the GPU 120 initially operates in the first rendering mode, wherein the first rendering mode is the immediate rendering mode and the second rendering mode is the tile rendering mode… the CSP 130 in the GPU 120 calculates the drawing time of a plurality of consecutive frames (for example, five consecutive frames) and the number of objects in the consecutive frames… for a certain application through the profiling unit 132.” (Wang, [0020], [0035]).  The rendering mode (binning mode), for five consecutive frames (workload) is selected between a first rendering mode (first binning mode) and a second rendering mode (second binning mode) based on performance analysis results (performance heuristics) of the system.  The first rendering mode (second binning mode) is the non-two-level binning mode and the second rendering mode (first binning mode) is the tile rendering mode.  Mantor teaches, “Upon receipt of a sequence of primitives, primitive batch module 312 is configured to generate a primitive batch… A primitive batch is generated by segmenting or capturing a subset of a sequence of primitives… while a primitive batch is captured, primitive batch module 312 is configured to identify initial bin intercepts for primitives included in the primitive batch.  A screen space which displays rendered primitives may be divided into a number of rectangular blocks, such as, a checker board pattern.  Each rectangular block of screen space may be associated with a bin… Primitive batch module 312 is configured to iteratively process all the primitives for each of the successive bins including primitives until all primitives of the primitive batch have been completely processed. ” (Mantor, [0033], [0034], Fig. 3).  Fig. 3 illustrates that immediate mode rendering includes a primitive batch module (non-two-level binning mode) that divides the screen space into bins and then processes each bin.  And, Lum and Steiner teach a two-level binning mode.  Lum teaches, “The rasterizer 455 includes a coarse rasterizer 456…and a fine rasterizer 458… The coarse rasterizer 456 determines which coarse raster tiles may be covered by each graphics primitive based on a primitive bounding box that fully encloses the primitive.  Coarse raster tiles that are intersected by the primitive bounding box may include a pixel that is covered by the graphics primitive.  Screen space is divided into several non-overlapping coarse raster tiles such that each pixel is included in one and only one coarse raster tile.  Each coarse raster tile is divided into two or more non-overlapping fine raster tiles such that each pixel is also included in one and only one fine raster tile… the coarse raster tile is 16x16 pixels and the fine raster tile is 8x8 pixels so that each coarse raster tile includes 4 fine raster tiles.” (Lum, [0068]).  Dividing the screen space into coarse raster tiles is considered to be a first level binning mode.  And, dividing the screen space into fine raster tiles is considered to be a second level binning mode.  And Steiner teaches, “Fig. 4 shows a case where the first level rasterization produces coarse rasterization tile groups comprised of four tiles each, such as exemplary tile group 401… after coarse rasterization, the triangle 501 is then rasterized at a second level by accessing the set of pixels of the footprint  501… and determining covered pixels out of the set… The second level rasterization, or fine rasterization, now stamps out the individual covered pixels of the footprint 501.  The fine rasterization process examines the pixels comprising the footprint 501 and determines which of those pixels are covered by the triangle 301.  This is shown in Fig. 6 as the grid of 16 pixels (e.g., 4x4) comprising each tile of the footprint 501.” (Steiner, [0043], [0052], [0053], Figs. 4-6).  Figs 4 and 5 illustrate first level coarse rasterization tile groups of four tiles (first level binning mode).  Fig. 6 illustrates second level fine rasterization tile groups of 16 pixels (second level binning mode). Lum and Steiner can be combined with Wang such that the tile rendering mode of Wang includes dividing the image into the coarse tiles and the fine tiles of Lum and Steiner.  Claims 17 as well as claims 18 and 19 have been rejected.  Please see the corresponding rejections.    
Applicant's arguments filed 4/19/2022 have been fully considered but they are not persuasive. Applicant argues regarding claim 20:  
“Claim 20 depends from claim 17.  As explained above, Acharya‘604, Lum, Steiner, Acharya’998, and Mantor fail to disclose or render obvious the features of claim 17.  Further Holmes does not remedy the deficiencies of Acharya’604, Lum, Steiner, Acharya’998, and Mantor.  Accordingly, the cited references, individually or in combination fail to disclose or render obvious the features of claim 17.  The cited references, whether considered alone or in combination, therefore, fail to disclose the features of dependent claim 20, at least by virtue of its dependence from claim 17.”
Examiner disagrees.  Claim 17 as well as claim 20 has been rejected.  Please see the corresponding rejections.  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DONNA J RICKS whose telephone number is (571)270-7532.  The examiner can normally be reached on M-F 7:30am-5pm EST (alternate Fridays off).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/Donna J. Ricks/Examiner, Art Unit 2612                                                                                                                                                                                                        

/JACINTA M CRAWFORD/Primary Examiner, Art Unit 2612